Morgan, J.
The first assignment of error is that parol evidence *600was introduced by the plaintiffs which contradicts the deed introduced by themselves.
We find that the evidence was introduced to explain how the cash payment was made, and not to contradict the deed. The evidence was therefore properly admitted.
The second error assigned is that parol evidence was introduced to prove the promise to pay the debt of a third person, which is in contravention of the prohibitory provisions of the code.
But we do not find any promise to pay the debt of a third person. There was then no reason why the testimony should not have been received.
The last assignment of error upon which a reversal of the judgment is asked, is that parol evidence was introduced to prove a promise to pay eight per cent, interest. This is a ground to amend the judgment.
It is therefore ordered, adjudged and decreed that the judgment of the District Court be amended by reducing the interest therein allowed from eight to five per cent., and that, as thus amended, it be affirmed. The costs of the lower court to be borne by the defendant j. those of this court by the appellee.